PER CURIAM.
Respondent Lloyd N. Moore, a tax attorney and managing partner of his law firm, pleaded guilty in June 1993, pursuant to a plea agreement, to one count of willful failure to file federal income tax returns in violation of 26 U.S.C. § 7203 (1994), a misdemeanor. Upon consideration of his guilty plea, on August 11, 1993, this court suspended Moore from the practice of law in the District of Columbia. Moore filed a timely affidavit of compliance pursuant to D.C. Bar R. XI, § 14.
The Board on Professional Responsibility (“Board”) found that respondent was guilty of a “serious crime” under the Rules of the D.C. Court of Appeals,1 and that Moore had committed multiple violations of DR 1-102(A)(4) by engaging in dishonest conduct and misrepresentation, and had violated DR 1-102(A)(5) by engaging in conduct prejudicial to the administration of justice. The Board also found that Moore’s conduct did *1152not constitute moral turpitude per se, see In re McBride, 602 A.2d 626 (D.C.1992) (en bane), and therefore Moore is not subject to automatic disbarment under D.C.Code § 2503(a) (1996 Repl.). The Board recommends that Moore be suspended from the practice of law in the District of Columbia for a period of three years nunc pro tunc to August 11, 1993, with a showing of fitness required for reinstatement, and recommends that a determination be made at the time Moore applies for reinstatement whether a probationary condition should be imposed.
Neither respondent Moore nor Bar Counsel take exception to the report and recommendation of the Board in this matter. Pursuant to D.C. Bar R. XI, § 9(g)(2), we impose the sanctions recommended by the Board; therefore it is
ORDERED that respondent is hereby suspended from the practice of law in this jurisdiction for three years, nunc pro tunc to August 11, 1993, with a showing of fitness required for reinstatement. It is further ORDERED that when Moore applies for reinstatement, the Board shall make a determination whether probation and monitoring should be imposed as a condition of reinstatement.

So ordered.


. D.C. Bar R. XI, § 10(b) defines ‘‘serious crime” to include “willful failure to file income tax returns...."